DETAILED ACTION
Claims 4-23 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“difference calculation function unit” (claim 4)
“simulation function unit” (claim 4)
“transmission function unit” (claim 4)
“margin calculation function unit” (claims 8-11)
“ID management system” (claims 12-16)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “a chemical product production system for efficiently producing chemical products by adjusting the operation of a plurality of chemical plants” (Spec: ¶ 1) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 4-23)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite collecting and accumulating user-specific ID numbers and information that is transmitted and pertains to a plant operating status by chemical product; collecting and accumulating information on a supply forecast by chemical product for a certain period in the future; collecting and accumulating information on a demand forecast by chemical product for the certain period in the future; calculating a difference between the demand forecast and the supply forecast for a chemical product for the certain period in the future; allocating the difference to one or more chemical plants and simulating a production plan and a storage and delivery plan; transmitting the production plan and the storage and delivery plan, optimized through the simulation; and details thereof. The dependent claims further recite details of transmitting information and performing calculations. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human 

No – The claims include databases, various units, user terminals, and an ID management system. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s). The various users and ID management system are described as part of a general-purpose server (Spec: ¶¶ 8, 29).
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-23 are rejected under 35 U.S.C. 103 as being unpatentable over Slocum et al. (US 7,640,180) in view of Dingerdissen et al. (US 2019/0180210) in view of Biernat et al. (US 2019/0340269).
[Claim 4]	Slocum discloses a chemical product production system that effectively utilizes a plurality of chemical plants (col. 12: 64 – col. 13: 53), wherein
	a management server and a user terminal of each of the plurality of chemical plants are connected through a network (fig. 1; col. 3: 65 – col. 4: 46; col. 5: 48 - col. 7: 13; col. 13: 51 – col. 14: 23); and
	the management server is provided with: 
		a database that collects and accumulates information on a supply forecast by chemical product for a certain period in the future (col. 5: 48 - col. 7: 13; col. 11: 8-32; col. 13: 15-50; col. 14: 24-48; col. 15: 18-30; col. 16: 5 – col. 20: 12);
		a database that collects and accumulates information on a demand  forecast by chemical product for the certain period in the future (col. 5: 48 - col. 7: 13; col. 11: 8-32; col. 13: 15-50; col. 14: 24-48; col. 15: 18-30; col. 16: 5 – col. 20: 12);
		a difference calculation function unit that calculates a difference between the demand forecast and the supply forecast for a chemical product for the certain period in the future (col. 11: 8-32; col. 15: 18-30; col. 16: 5-60; col. 17: 5-38; col. 18: 33 – col. 20: 12); 
		a simulation function unit that allocates the difference to one or more chemical plants and simulates a production plan and a storage and delivery plan (col. 15: 6 – col. 20: 12 – Managing procurement and exchanges among the various sources of raw material, intermediate products, by-products, etc., including based on historical, 
	Slocum discloses that various manufacturers, suppliers, and retailers may be coupled to one another via networks (Slocum: col. 3: 65 – col. 4: 7). When product needs to be obtained, the demand server may reach out to other entities to procure additional product (Slocum: col. 16: 5-31). There is an implication that Slocum facilitates transmission of information among the various entities. However, Slocum does not explicitly disclose that the management server is provided with: 
		a database that collects and accumulates user-specific ID numbers and information that is transmitted from each user terminal and pertains to a plant operating status by chemical product; 
		transmission function unit that transmits to each user terminal the production plan and the storage and delivery plan, optimized through the simulation. Dingerdissen more explicitly discusses the importance of predicting production and business planning in the global chemical industry (Dingerdissen: abstract). Simulations may be performed and decisions may be made to reallocate production across borders, e.g., to minimize inventory costs, and demand, supply, pricing, and profit may be taken into account to forecast conditions as a function of time (Dingerdissen: ¶¶ 56-62, 65-68, 80-81). Dingerdissen recognizes that certain conditions may be optimized across a company’s manufacturing resources, including among multiple manufacturing facilities (Dingerdissen: ¶¶ 2, 6, 13, 81). Like Slocum, Dingerdissen evaluates inputs and outputs 
	Slocum and Dingerdissen do not explicitly disclose that the management server is provided with a database that collects and accumulates user-specific ID numbers and information that is transmitted from each user terminal and pertains to a plant operating status by chemical product. Biernat uses an industrial blockchain to allow devices from across all layers of a plant to share identities and to document manufacturing and distribution chain information, including results of quality tests, manufacturing timestamps, a source of materials, etc., while certifying that the sources of information are trustworthy (Biernat: ¶¶ 90-92, 147). Identities of plant personnel operating a 
[Claim 5]	Slocum evaluates plant operating status by chemical product comprising at least one of information pertaining to a past, present and future operating status by chemical product and an operating forecast of each plant (col. 15: 6 – col. 20: 12 – Managing procurement and exchanges among the various sources of raw material, intermediate products, by-products, etc., including based on historical, current, and future (forecasted) data, is an example of simulating a production and delivery plan. Part of the analysis includes knowledge of a reserve quantity, which is an example of storing inventory. Planning to dispose and/or sell by-product is also an example of 
[Claims 6-7]		Slocum evaluates plant operating status by chemical product comprising at least one of information pertaining to a past, present and future operating status by chemical product and an operating forecast of each plant (col. 15: 6 – col. 20: 12 – Managing procurement and exchanges among the various sources of raw material, intermediate products, by-products, etc., including based on historical, current, and future (forecasted) data, is an example of simulating a production and delivery plan. Part of the analysis includes knowledge of a reserve quantity, which is an example of storing inventory. Planning to dispose and/or sell by-product is also an example of evaluating a storage plan). Slocum also discloses that various manufacturers, suppliers, and retailers may be coupled to one another via networks (Slocum: col. 3: 65 – col. 4: 7). Slocum also evaluates the capacity of manufacturing facilities (Slocum: col. 8: 63 – col. 10: 15; col 11: 8-32; col. 12: 64 – col. 13: 14). In other words, Slocum gathers information that pertains to the plant operating status by chemical product comprising at least one of a manufacturing flow of each plant, a name of a chemical product that can be produced, a production capacity, a storage capacity, and a transport capacity of each plant. Furthermore, when product needs to be obtained, the demand server may reach out to other entities to procure additional product (Slocum: col. 16: 5-31). There is an implication that Slocum facilitates transmission of information among the various entities. Slocum does not explicitly disclose wherein the information that is transmitted from each user terminal and pertains to the plant operating status by chemical product comprises at least one of a manufacturing flow of each plant, a name of a chemical product that can be produced, a production capacity, a storage capacity, and a transport capacity of each plant. Dingerdissen more explicitly discusses the importance of predicting production and business planning in the global chemical industry (Dingerdissen: abstract). Simulations may be performed and decisions may be made to reallocate production across borders, e.g., to minimize inventory costs, and demand, supply, pricing, and profit may be taken into account to forecast conditions as a function of time (Dingerdissen: ¶¶ 56-62, 65-68, 80-81). Dingerdissen recognizes that certain conditions may be optimized across a company’s manufacturing resources, including among multiple manufacturing facilities (Dingerdissen: ¶¶ 2, 6, 13, 81). Like Slocum, Dingerdissen evaluates inputs and outputs related to products, intermediates, and waste (i.e., by-products) (Dingerdissen: ¶ 65). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Slocum wherein the information that is transmitted from each user terminal and pertains to the plant operating status by chemical product comprises at least one of a manufacturing flow of each plant, a name of a chemical at least one of a manufacturing flow of each plant, a name of a chemical product that can be produced, a production capacity, a storage capacity, and a transport capacity of each plant would have allowed Slocum to more efficiently, quickly, and accurately communicate all plans to the relevant parties so that all relevant parties in the process are apprised.
[Claims 8-11]		Slocum does not explicitly disclose wherein the management server further comprises a margin calculation function unit that calculates a differential revenue. Dingerdissen discloses that a profit calculation may be used and “[t]he purpose of the profit calculation is to provide help determin[ing] whether a particular chemical process and/or value chain may be operated efficiently (profitably) (i) when considered in isolation and (ii) when subject to variables outside the immediate value chain and/or (iii) when interlinked with other value chains.” (Dingerdissen: ¶ 68) The planning is modeled using simulative or algorithmic techniques and/or models (Dingerdissen: ¶ 56). Simulative techniques that involve profit calculations would be understood to, at least on some level, determine a differential related to revenue in order to optimize profitability (e.g., from among various scenarios). Similarly, Slocum 
[Claims 12-16]	Slocum discloses wherein the management server further comprises an ID management system for a supply side and a demand side (Slocum discloses that various manufacturers, suppliers, and retailers may be coupled to one another via networks (col. 3: 65 – col. 4: 7). When product needs to be obtained, the demand server may reach out to other entities to procure additional product (col. 16: 5-31). There is an implication that Slocum facilitates transmission of information among the various entities. Supply side data come from the suppliers and manufacturers and demand side data are also collected from POS terminals (col. 6: 50 – col. 7: 13)).
[Claims 17-22]	Slocum discloses wherein the chemical product is a chemical product derived from petroleum or coal, or a chemical product derived from biomass (col. 13: 15-52).
[Claim 23]	Slocum discloses wherein the chemical product is a hydrocarbon, a halogenated hydrocarbon, an alcohol, a phenol, a carboxylic acid, an ester, a fat or oil, an ether, an aldehyde, a ketone, a nitrile, an amine, a nitrogen-containing aromatic heterocyclic compound, urea, a thermoplastic resin, a thermosetting resin, a cellulose derivative, a saccharide, hydrogen, oxygen, ozone, nitrogen, carbon monoxide, carbon .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sandler et al. (US 2017/0357249) – Identifies a plant from which data came and employees at a plant (¶ 75).
	Leong et al. (US 2019/0340619) – Discloses use of a ledger to track transactions associated with a purchase.
	Agrawal et al. (US 2015/0120369) – Discloses a chemical and natural resource supply chain planning and forecasting system and method.
	Slocum et al. (US 2014/0046467) – Evaluates historical, present, and forecasted data for supply chain planning.
	Lou et al. (CN 108108994 A/English Translation of CN 108108994) – Selects a highest profit planning scheme for a supply chain.
	JP 4401421 B1 – Disclose a method and apparatus for collecting information on chemical substances contained in molded products. 
	Asada et al. (JP 2004155587 A/English Translation of JP 2004155587 A) – Receives sales order information from the mobile terminal of a sales person who visits a customer.
Biddy et al. “Chemicals from Biomass: A Market Assessment of Bioproducts with Near-Term Potential.” March 2016. Retrieved from [URL: https://www.nrel.gov/docs/fy16osti/65509.pdf] – Discloses examples of chemicals produced from biomass.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683